   8:21-cv-00177-RGK-PRSE Doc # 5 Filed: 06/09/21 Page 1 of 1 - Page ID # 27




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

ABRAM SOLLMAN, on behalf of himself,

                      Plaintiff,                                   8:21CV177

        vs.
                                                               MEMORANDUM
JEFF DAVIS, in his individual capacity as                       AND ORDER
Sheriff of Sarpy County, Nebraska; RN
CHELSY, in her individual capacity as
Director of Medical Department at the Sarpy
County Jail; DR. TAO, medical provider at
the University of Nebraska Medical Center;
and DOES 1 TO 20, inclusive,

                      Defendants.


       On May 3, 2021, the court ordered Plaintiff to pay the $402.00 filing and
administrative fees or file a request for leave to proceed in forma pauperis within 30 days
or face dismissal of this action. To date, Plaintiff has not paid the fees, submitted a request
for leave to proceed in forma pauperis, or taken any other action in this matter.

       IT IS THEREFORE ORDERED that: This matter is dismissed without prejudice
because Plaintiff failed to prosecute it diligently and failed to comply with this court’s
orders. The court will enter judgment by a separate document.

       DATED this 9th day of June, 2021.

                                                   BY THE COURT:


                                                   Richard G. Kopf
                                                   Senior United States District Judge
